


CYAN, INC.

PURCHASE AGREEMENT
Cyan, Inc.
1383 N. McDowell Blvd., Suite 300
Petaluma, CA 94954
Ladies and Gentlemen:
Each of the undersigned hereby confirms its agreement with you as follows:
1.
This Purchase Agreement (this “Agreement”) is made as of December 4, 2014, by
and among Cyan, Inc., a Delaware corporation (the “Company”), and each party
identified on the signature pages hereof (each, an “Undersigned”), for itself
and on behalf of the beneficial owners listed on Schedule I hereto (each, an
“Account” and, collectively, the “Accounts”), for whom the Undersigned holds
contractual and investment authority (each Account, as well as each Undersigned
if it is purchasing Notes and Warrants (as defined below) hereunder, including
its successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

2.
The Company and each Purchaser is executing and delivering this Agreement in
reliance upon, and the Notes and Warrants (as defined below) will be offered and
sold to each Purchaser pursuant to, the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act. Each Purchaser is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act or an “accredited investor” as
defined in Regulation D.

3.
Subject to the terms and conditions of the Agreements (as defined below), the
Company has authorized the issuance and sale of an aggregate of up to
$50,000,000 (or up to $60,000,000 if the Company elects to issue additional
Notes (as defined below) within 13 days of the initial Closing Date), of
securities consisting of (i) $1,000 in principal amount of 8.00% Convertible
Senior Secured Notes of the Company (each, a “Note”) and (ii) a warrant (each, a
“Warrant”) per $1,000 of principal amount of notes, each warrant initially
entitling the holder thereof to purchase 225 share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), at an initial exercise
price equal to $3.62 per share. The Notes will be issued pursuant to an
indenture (the “Indenture”), to be dated on or about December 12, 2014, by and
among the Company, the subsidiary guarantors and U.S. Bank National Association,
as trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “Collateral Agent”) and will be secured by a Security Agreement,
between the Company, the subsidiary guarantors and the Collateral Agent (the
“Security Agreement”). The Notes will be guaranteed by the Company’s future
domestic material subsidiaries, if any (as defined in the Indenture). The
Company will deposit an amount equal to 24 percent of the


 
 
112027870

--------------------------------------------------------------------------------



aggregate principal amount of the Notes purchased pursuant to this Agreement and
the Other Agreements into an escrow account pursuant to an Escrow Agreement,
dated on or about December 12, 2014 (the “Escrow Agreement”), by and between the
Company and U.S. Bank National Association, to provide for the payment of
interest and other amounts on the Notes. The Warrants will be issued pursuant to
warrant agreements (each a “Warrant Agreement,” and, collectively, the “Warrant
Agreements”), to be dated on or about December 12, 2014, each duly executed by
the Company. When executed and delivered, the Indenture and Warrant Agreement
will conform in all material respects to the descriptions thereof in the Time of
Sale Document and the Placement Memorandum, with customary additional
provisions. Capitalized terms used but not defined herein shall have the
meanings set forth in the “Description of Notes” and “Description of Warrants”
sections of the private placement memorandum, dated December 4, 2014 (the
“Placement Memorandum”), as supplemented by the Term Sheet, dated December 4,
2014 attached hereto as Schedule II (the “Pricing Supplement” and together with
the Placement Memorandum, the “Time of Sale Document”).
4.
At the Closing, the Company will, subject to the terms of this Agreement
(including the terms and conditions set forth in Annex B), issue and sell to the
Purchaser and the Purchaser will buy from the Company, upon the terms and
conditions hereinafter set forth, the number of Notes and Warrants shown on the
signature page hereof or, in the case of the Accounts, on Schedule I hereto.

5.
The Company is simultaneously entering into this same form of purchase agreement
with certain other investors (such purchase agreements, the “Other Agreements,”
and such other investors, the “Other Purchasers”) and expects to complete sales
of the Notes and Warrants to them. This Agreement and the purchase agreements
executed by the Other Purchasers are hereinafter sometimes collectively referred
to as the “Agreements.” The obligations of the Other Purchasers under the Other
Agreements are separate and independent from the obligations of the Purchasers
under this Agreement, and the total aggregate amount of Notes and Warrants sold
pursuant to all of the Agreements, and the aggregate net proceeds of the
offering described in the Placement Memorandum, may be reduced to the extent any
Other Purchaser fails to purchase securities pursuant to any Other Agreement.

6.
The Notes purchased by each Purchaser (other than Affiliated Purchasers (as
defined below)) will be delivered by electronic book-entry through the
facilities of The Depository Trust Company (“DTC”), to an account specified by
each Purchaser set forth below, and will be released by the Trustee via
Deposit/Withdrawal at Custodian (“DWAC”), at the written instruction of the
Company, to such Purchaser at the Closing (as defined below). The Notes
purchased by certain of the Company’s existing stockholders and officers
identified on Schedule III (each, an “Affiliated Purchaser” and, collectively,
the “Affiliated Purchasers”) will be issued in definitive form and will be
delivered to the Affiliated Purchaser via overnight courier. The Warrants
purchased by each Purchaser will be issued in certificated form and will be
delivered to the Purchaser via overnight courier. Delivery of the Notes and
Warrants will be made to the Purchasers


 
 
112027870

--------------------------------------------------------------------------------



on or about the 5th business day following the date of this Agreement, subject
to extension pursuant to the terms of this Agreement (such settlement being
referred to as “T+5”). Under Rule 15c6-1 under the Securities Exchange Act of
1934, as amended, trades in the secondary market are required to settle in three
business days, unless the parties to any such trade expressly agree otherwise.
Accordingly, Purchasers who wish to trade Notes or Warrants prior to the
delivery of the notes or warrants hereunder may be required, by virtue of the
fact that the Notes and Warrants initially settle in T+5, to specify an
alternate settlement arrangement at the time of any such trade to prevent a
failed settlement. The Purchaser hereby agrees to T+5 settlement of the Notes
and Warrants.
7.
Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Notes, the
Warrants and the shares of Common Stock underlying the Notes (the “Note Shares”)
and the Warrants (the “Warrant Shares”) shall bear the legends set forth in the
Placement Memorandum. The Company has prepared (i) a Placement Memorandum and
(ii) the Pricing Supplement, which include pricing terms and other information
with respect to the Notes and Warrants (the “Pricing Supplement”), in each case
relating to the offer and sale of the Notes and Warrants (the “Offering”). All
references in this Agreement to the Time of Sale Document or the Placement
Memorandum include, unless expressly stated otherwise, (i) all amendments or
supplements thereto, (ii) all documents, financial statements and schedules and
other information contained therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Placement Memorandum or the Time of Sale Document shall be
deemed to mean all such information contained therein) and (iii) any offering
memorandum “wrapper” used in connection with offers to sell, solicitations of
offers to buy or sales of the Notes and Warrants in non-U.S. jurisdictions.
“Time of Sale” means 8:00 p.m., New York City time, on the date hereof or
otherwise such other time as may be agreed upon in writing by the Company and
the Purchasers.

8.
The Notes, the Warrants and, where applicable, the Warrant Shares and Note
Shares, are collectively referred to herein as the “Securities.” This Agreement,
the Indenture, the Warrant Agreement, the Security Agreement, the Escrow
Agreement, the Notes and the Warrants are collectively referred to herein as the
“Documents,” and the transactions contemplated hereby and thereby are
collectively referred to herein as the “Transactions.”



[Signature Pages to Follow]





 
 
112027870

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.
 
Cyan, Inc.


By:       
Name:    
Title       


Signature Page
 
112027870

--------------------------------------------------------------------------------





Print or Type:


    
Name of Undersigned
(Individual or Institution)
    
Jurisdiction of Purchaser’s Executive Offices
    
Name of Individual representing Undersigned (if an Institution)
    
Title of Individual representing Undersigned (if an Institution)
    
Number of Notes and Warrants to Be Purchased
Consisting of:
$    
Principal amount of Notes to Be Purchased
    
Number of Warrants to Be Purchased
$    
Aggregate Purchase Price
    
Number of shares of Common Stock beneficially owned by Undersigned on the date
hereof
Signature by:
Individual Undersigned or Individual
representing Undersigned:
         
Address:       
      
Telephone:       
Facsimile:       
E-mail:       






Signature Page
 
112027870

--------------------------------------------------------------------------------




SUMMARY INSTRUCTION SHEET FOR UNDERSIGNED
(To be read in conjunction with the entire Purchase Agreement.)
Complete the following items in the Purchase Agreement:
1.
Provide the information regarding the Undersigned requested on the signature
page and regarding each Purchaser requested on the Purchaser Questionnaire
attached as Annex A to the Purchase Agreement (the “Purchaser Questionnaire”).
The Purchase Agreement must be executed by an individual authorized to bind each
Purchaser.

2.
On or prior to 8:00 a.m. New York time on December 5, 2014, return an executed
original Purchase Agreement or electronic transmission thereof, a completed and
executed Purchaser Questionnaire for the Undersigned, if a Purchaser, and each
Purchaser on whose behalf the Undersigned is executing the Purchase Agreement,
and a completed and executed tax withholding form for each Purchaser to:

Tim O’Connor
Tim.OConnor@jefferies.com
Jefferies LLC
520 Madison Avenue, 2nd Floor
New York, New York 10022
Each Undersigned who sends an electronic transmission on or prior to such
deadline must also submit an original via courier as soon thereafter as
practicable.
3.
On or prior to 9:00 a.m., New York City time, on the Closing Date (as defined in
the Purchase Agreement), Purchaser shall transfer the amount indicated as the
“Aggregate Purchase Price” on its signature page to the Purchase Agreement or,
in the case of the Accounts, on Schedule I attached to the Purchase Agreement,
in United States dollars and in immediately available funds, by wire transfer to
the account of Jefferies LLC, as the Company’s closing agent (in such capacity,
the “Closing Agent”).

4.
On or prior to 10:00 a.m., New York City time, on the Closing Date, (i) each
Undersigned (other than Affiliated Purchasers) must instruct its custodian(s) to
post a DWAC Deposit request for such Undersigned’s purchase of the Notes, (ii)
each Affiliated Purchaser must provide instructions for delivery of definitive
Notes, and (iii) each Undersigned must provide instructions for delivery of the
Warrant.

5.
Following the confirmation by the Closing Agent that the conditions set forth in
the Purchase Agreement, other than with respect to the issuance of and delivery
of the Notes and Warrants, have been satisfied or waived, (i) the Closing Agent
shall disburse on the Closing Date funds received by the Closing Agent on behalf
of the Company (net of the agreed amount of fees and expenses of the placement
agent) by wire transfer of immediately available funds to an account specified
by the Company in accordance with the Company’s written wire instructions (which
shall be provided to the Closing Agent by the Company at least one day prior to
the Closing Date), (ii) the Notes purchased by each Purchaser (as specified on
such Purchaser’s signature page to the Purchase Agreement or, in the case of the
Accounts, on Schedule I attached to the Purchase Agreement) (a) in the case of
Notes purchased by each Purchaser other than Affiliated Purchasers, to be issued


    
 
 
112027870 v8

--------------------------------------------------------------------------------



and delivered by electronic book entry through the facilities of DTC to the
account specified by such Purchaser in its Purchaser Questionnaire will be
released by the Trustee via DWAC, at the written instruction of the Company, to
such Purchaser upon receipt of Purchaser’s DWAC Deposit request, and (b) in the
case of Notes purchased by Affiliated Purchasers, to be issued and delivered in
certificated form will be sent to the Affiliated Purchaser via oversight courier
to the address previously provided by the Purchaser, and (iii) the Warrants will
be sent via overnight courier to the address previously provided by the
Purchaser.
6.
Please note that all wire transfers must be sent to the following account and
the name of the purchasing entity must be included in the wire:  

Wire Information
ABA Number:
21000018
Bank Name:
The Bank of New York
Account Name:
Jefferies LLC
Account Number:
8900652772
Re:
Cyan, Inc.



The Closing Agent will notify each Undersigned once the transaction has closed.
Each Undersigned (other than any Affiliated Purchaser) must instruct its
custodian(s) to post a DWAC Deposit in order to receive Notes on the Closing
Date and each Undersigned must provide delivery instructions to receive the
Warrants and definitive Notes, in the case of the Affiliated Purchasers.
7.
If you have any questions, please contact Tim O’Connor at (212) 284-8137.





ANNEX A
CYAN, INC.
PURCHASER QUESTIONNAIRE
Pursuant to Section 1.4 of Annex B of the Agreement, please provide us with the
following information:
Legal Name of Purchaser (i.e., Fund Name):
Address of Purchaser:
    
    
    
    
    
    
   
Attention:
Telephone Number:
Fax Number:

NOMINEE/CUSTODIAN (Name in which the Notes are to be registered if different
than name of Purchaser):
 
   
   
   
DTC Number:
Tax I.D. Number or Social Security Number:

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such nominee/custodian)
Address for Delivery of Warrants (and, in the case of Affiliated Purchasers,
Notes):
    
    
    
    
    
    
   
Attention:
Telephone Number:
Fax Number:



Person to Receive Copies of Transaction Documents:
Name:
    
    
    
    
    
    
   
   
   
   
   
Telephone Number:
Email:
Operations Contacts:
Primary:
Telephone Number:
Email:
Secondary:
Telephone Number:
Email:

Tax Withholding Form Attached (indicate type):


¨    Internal Revenue Service Form W-9 if U.S. Purchaser
¨    Appropriate series of Internal Revenue Service Form W-8 (including any
required attachments) if Non-U.S. Purchaser


Each Purchaser must be a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act or an “accredited investor” as defined in Rule 501
under the Securities Act. Indicate type as applicable to Purchaser:


¨    Qualified Institutional Buyer
¨    Accredited Investor
*** Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 
 
112027870 v8

--------------------------------------------------------------------------------




ANNEX B
PURCHASE AGREEMENT
TERMS AND CONDITIONS
1.Delivery of the Notes at the Closing; Termination.
1.1    The closing of the purchase and sale of the Notes and Warrants (the
“Closing”) shall occur at the offices of Cooley LLP, 101 California Street, 5th
Floor, San Francisco, California 94111, on the fifth business day following the
execution of the Agreement or on such later date or at such different location
as the parties shall agree in writing, but not prior to the date that the
conditions for Closing set forth below have been satisfied or waived by the
appropriate party; provided, however, that the Closing Agent may, upon mutual
agreement with the Company, postpone the Closing for a period of not more than
three additional business days after the fifth business day following the
execution of the Agreement (the date of such Closing being referred to herein as
the “Closing Date”).
1.2    Closing Deliveries. At the Closing, (a) the Purchaser shall pay, in
immediately available funds, the aggregate purchase price (the “Aggregate
Purchase Price”) for the Notes and Warrants being purchased hereunder by wire
transfer to the account specified by the Closing Agent, (b) delivery of the
Notes, dated as of the Closing Date and in such principal amount as is being
purchased by each Purchaser, shall be made (i) through the facilities of The
Depository Trust Company (“DTC”) in accordance with DTC procedures for
book-entry settlement representing the principal amount of the Notes, in the
case of Notes purchased by Purchasers other than the Affiliated Purchasers (and
Jefferies, as Closing Agent, shall have submitted to DTC a DTC Eligibility
Questionnaire for such Notes prior to Closing), and (ii) to the Affiliated
Purchaser via overnight courier, in the case of the Notes purchased by the
Affiliated Purchasers, and (c) the Warrants will be sent via overnight courier
to the Purchaser. The Notes and the Warrants will bear an appropriate legend
referring to the fact that the Notes and Warrants were sold in reliance upon the
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”), provided by Section 4(a)(2) thereof and Rule 506 thereunder
as described in the Placement Memorandum. In addition, the Notes and Warrants
purchased by Affiliated Purchasers will bear an appropriate legend referring to
the fact that the Affiliated Purchaser will not resell or otherwise transfer any
of the Notes, Warrants, Note Shares or Warrant Shares prior to the date that is
the later of (a) one year after the last original issue date of the Notes or
such shorter period of time as permitted by Rule 144 under the Securities Act or
any successor provision thereunder, and (b) such later date, if any, as may be
required by applicable law, except (i) to the Company or one of the Subsidiaries
of the Company or (ii) pursuant to a registration statement that has been
declared effective under the Securities Act. The name(s) in which the book-entry
Notes are to be registered, or certificated Notes are to be issued to Affiliated
Purchasers and the address to which they are to be sent, and the name in which
the Warrants are to be issued and the address to which they are to be sent, are
set forth in the Purchaser Questionnaire attached as Annex A to the Agreement.
1.3    Closing Mechanics.

Annex B-1.
 
 
112027870 v8

--------------------------------------------------------------------------------



(a)    One business day prior to the Closing, Jefferies LLC (“Jefferies”) as
closing agent (in such capacity, the “Closing Agent”) will contact the contact
person for each Undersigned to confirm the closing mechanics set forth herein.
(b)    On or before 9:00 a.m., New York City time, on the Closing Date, the
Purchaser will pay the Aggregate Purchase Price for the Notes and Warrants being
purchased hereunder to the Closing Agent as required by Section 1.2. In the
event that the Purchaser shall fail to deliver all or any portion of the
purchase price for the Notes and Warrants being purchased on or before 9:00
a.m., New York City time, on the Closing Date as required by Section 1.2, the
Closing Agent shall be permitted (but shall not be obligated), in its sole
discretion, to fund the Aggregate Purchase Price for the Notes and Warrants
being purchased on behalf of the Purchaser; provided, however, that the funding
of the purchase of any Notes and Warrants by the Closing Agent pursuant to this
Section 1.3(b) shall not relieve the Purchaser or the Undersigned of any
liability that it may have to the Company or the Closing Agent pursuant to this
Agreement or for the breach of its obligations under this Agreement. In any such
case in which the Closing Agent, in its sole discretion, has elected to fund the
purchase price for the Notes and Warrants being purchased on behalf of the
Purchaser, if the Purchaser has not fulfilled its obligation to purchase the
Notes and Warrants as set forth herein within two business days of the Closing
Date, the Closing Agent shall thereafter be entitled to retain the certificates
representing the Notes and Warrants and, if so requested by the Closing Agent,
the Company shall transfer registration of such Notes and Warrants to or as
directed by the Closing Agent.
(c)    In the event that the Closing Agent shall have funded the purchase of the
Notes and Warrants on behalf of the Purchaser under the circumstances set forth
in clause (b) above, such Purchaser shall be obligated to repay the Closing
Agent in exchange for the release of the Notes and Warrants to the Purchaser at
a purchase price for the Notes and Warrants equal to 100% of the Aggregate
Purchase Price for the Notes and Warrants being purchased by such Purchaser,
plus accrued interest from the Closing Date; provided, however, that if the
Closing Agent has funded such purchase on behalf of the Purchaser, and the
Purchaser subsequently makes payment to the Closing Agent before 9:00 a.m., New
York City time, on the Closing Date, the Purchase Price shall equal the purchase
price for such Notes and Warrants plus an amount equal to the Closing Agent’s
cost of intraday funds for such purchase.
(d)    The receipt of funds by the Closing Agent from the Purchaser shall be
deemed to be irrevocable instructions from the Purchaser and the Undersigned to
the Closing Agent that the conditions to the Closing have been satisfied.
(e)    Funds received by the Closing Agent on behalf of the Company pursuant to
this Section 1 (or funded by the Closing Agent in its sole discretion pursuant
to Section 1.3(c)) will be held in trust and not as property or in the title of
the Closing Agent. On the Closing Date, or as soon as reasonably practicable
thereafter, the Closing Agent shall disburse such funds (net of the agreed
amount of fees and expenses of Jefferies as the placement agent) by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions (which shall be provided to the Closing Agent at least one
business day prior to the Closing Date), unless otherwise agreed to by the
Company and the Closing Agent.

Annex B-2.
 
 
112027870 v8

--------------------------------------------------------------------------------



(f)    Upon receipt of the purchase price from the Purchaser, the Closing Agent
will cause the delivery of such funds to the Company, pursuant to written
instructions from the Company (which shall be provided to the Closing Agent at
least one business day prior to the Closing Date). Immediately following the
Company’s receipt of such funds, the Notes and Warrants will be delivered
pursuant to Section 1.2.
1.4    Conditions to the Company’s Obligations. The Company’s obligation to
complete the purchase and sale of the Notes and Warrants and deliver such Notes
and Warrants at the Closing shall be subject to the following conditions,
provided that subsections (a), (b), (f), (g) and (i) may be waived by the
Company:
(a)    receipt by the Company of same-day funds in the full principal amount of
the Notes and Warrants being purchased hereunder;
(b)    completion of the purchases and sales under the Agreements with the Other
Purchasers;
(c)    entry into the Indenture with the Trustee;
(d)    receipt by the Company of the payoff letter from Silicon Valley Bank
(“SVB”) in respect of the Company’s existing indebtedness with SVB (the
“Existing Indebtedness”);
(e)    evidence that (i) the liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the Closing, be terminated;
(f)    the accuracy of the representations and warranties made by the
Purchasers;
(g)    receipt by the Company from the Purchaser of the fully completed
questionnaire attached as Annex A to the Agreement, including attachments;
(h)    after submission of the letter of representation and applicable rider for
the Notes, which the Company shall submit at least two business days prior to
Closing, eligibility of the Notes (other than the Notes purchased by Affiliated
Purchasers) for settlement through the facilities of DTC; and
(i)    simultaneous with the closing under this Agreement, closing of the sale
of Notes (and Warrants) under the Other Agreements such that the Company shall
issue, in the aggregate, a minimum of $40,000,000 aggregate principal amount of
Notes pursuant to this Agreement and the Other Agreements (the “Minimum
Aggregate Issuance”).
1.5    Conditions to the Purchaser’s Obligations. The Purchaser’s obligation to
pay for the Notes and Warrants shall be subject to the following conditions, any
one or more of which may be waived by the Purchaser:

Annex B-3.
 
 
112027870 v8

--------------------------------------------------------------------------------



(a)    each of the representations and warranties of the Company made herein
shall be accurate in all material respects as of the Closing Date and the
Company shall have performed or satisfied in all material respects the covenants
made by it in this Agreement;
(b)    the delivery to the Purchaser by counsel to the Company of a legal
opinion substantially similar in substance to the form of opinion attached as
Annex C hereto;
(c)    receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial officer of the Company, dated as of the Closing
Date, to the effect that the representations and warranties of the Company set
forth herein are true and correct in all material respects as of the date of
this Agreement and as of such Closing Date and that the Company has complied in
all material respects with all the agreements and satisfied all the conditions
herein on its part to be performed or satisfied on or prior to such Closing
Date;
(d)    receipt by the Purchaser of a certificate of the Secretary of the
Company, dated as of the Closing Date:
(i)    certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the sale
of the Notes and Warrants and the issuance of the Note Shares and Warrant
Shares;
(ii)    certifying the current versions of the Amended and Restated Certificate
of Incorporation and the Amended and Restated Bylaws of the Company; and
(iii)    certifying as to the signatures and authority of the persons signing
this Agreement and related documents on behalf of the Company;
(e)    receipt by the Purchaser of a certificate of good standing for the
Company for its jurisdiction of incorporation;
(f)    receipt by the Purchaser of a certificate from the Company’s transfer
agent certifying the number of shares of Common Stock outstanding as of the
Closing Date;
(g)    the Common Stock shall continue to be listed on the New York Stock
Exchange (“NYSE”) as of the Closing Date; there shall have been no suspensions
in the trading of the Common Stock as of the Closing Date; and the Note Shares
and Warrant Shares shall be approved for listing on the NYSE as of the Closing
Date, subject to official notice of issuance;
(h)    no injunction, restraining order, action or order of any nature by a
governmental or regulatory authority shall have been issued, taken or made or no
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent

Annex B-4.
 
 
112027870 v8

--------------------------------------------------------------------------------



jurisdiction that would, prior to or as of the Closing Date, prevent or
materially interfere with the consummation of the transactions contemplated by
this Agreement;
(i)    at the Closing Date, the Collateral Agent shall have received the
Security Agreement executed by the parties thereto and Uniform Commercial Code
financing statements in appropriate form for filing. Each such document shall be
in form and substance reasonably satisfactory to the Collateral Agent and in
full force and effect and the Company shall have taken all actions required by
the Security Agreement to be taken as of such date; and
(j)    simultaneous with the closing under this Agreement, closing of the sale
of Notes (and Warrants) under the Other Agreements such that the Company shall
issue, in the aggregate, the Minimum Aggregate Issuance.
2.    Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:
2.1    Limitation on Offering Materials. The Company has not prepared, made,
used, authorized, approved or distributed and will not, and will not cause or
allow its agents or representatives to, prepare, make, use, authorize, approve
or distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the
Placement Memorandum, and (iii) any marketing materials (including any roadshow
or investor presentation materials) or other written communications, (each such
communication by the Company or its agents or representatives described in this
clause (iii), a “Company Additional Written Communication”).
2.2    No Material Misstatement or Omission. (i) The Time of Sale Document, as
of the Time of Sale, did not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (ii) the
Placement Memorandum, as of the date thereof, did not, and, at the Closing Date,
will not include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (iii) each such
Company Additional Written Communication does not conflict with the information
contained in the Time of Sale Document or the Placement Memorandum, and when
taken together with the Time of Sale Document, did not, and, at the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No injunction or order
has been issued that either (i) asserts that any of the Transactions is subject
to the registration requirements of the Securities Act or (ii) would prevent or
suspend the issuance or sale of any of the Securities or the use of the Time of
Sale Document or the Placement Memorandum in any jurisdiction, and no proceeding
for either such purpose has commenced or is pending or, to the knowledge of the
Company, is contemplated
2.3    No Material Adverse Change. Subsequent to the respective dates as of
which information is contained in the Time of Sale Document and the Placement
Memorandum,

Annex B-5.
 
 
112027870 v8

--------------------------------------------------------------------------------



except as disclosed in the Time of Sale Document and the Placement Memorandum,
neither the Company nor any of its Subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree; since the respective dates as of which
information is given in the Time of Sale Document and the Placement Memorandum,
there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, that are
material with respect to the Company and its Subsidiaries considered as one
enterprise; and, since the respective dates as of which information is given in
the Time of Sale Document and the Placement Memorandum, there has not been (A)
any change in the capital stock (other than (1) as a result of the exercise of
stock options or the award of stock options or restricted stock securities in
the ordinary course of business pursuant to the Company’s stock plans that are
described in the Time of Sale Document and the Placement Memorandum, (2) the
repurchase shares of capital stock which were issued pursuant to the early
exercise of stock options by option holders and are subject to repurchase by the
Company, or (3) the exercise of warrants to purchase shares of capital stock
that are described in the Time of Sale Document and the Placement Memorandum) or
long-term debt of the Company or any of its Subsidiaries or (B) any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
Subsidiaries, taken as a whole (a “Material Adverse Effect”), otherwise than as
set forth or contemplated in the Time of Sale Document and the Placement
Memorandum.
2.4    Title to Properties. The Company and its Subsidiaries have good and
marketable title to all personal property owned by them (other than with respect
to Intellectual Property, which is addressed exclusively in subsection (p)), in
each case free and clear of all liens, encumbrances and defects except such as
are described in the Time of Sale Document and the Placement Memorandum or such
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and any leased real property and buildings are held
under valid, subsisting and enforceable leases (subject to the effects of (A)
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights or remedies of creditors generally; (B) the application of general
principles of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether enforcement
is considered in proceedings at law or in equity); and (C) applicable law and
public policy with respect to rights to indemnity and contribution) with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.
2.5    Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Time of Sale Document and the Placement Memorandum, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, except where the

Annex B-6.
 
 
112027870 v8

--------------------------------------------------------------------------------



failure to so qualify or be in good standing would not individually or in the
aggregate have a Material Adverse Effect; and each corporation, partnership or
other entity in which the Company, directly or indirectly through any of its
subsidiaries, owns more than fifty percent (50%) of any class of equity
securities or interests (each a “Subsidiary” and, collectively, the
“Subsidiaries”) of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation or organization, to the extent that the concept of “good standing”
is applicable under the laws of such jurisdiction, except where the failure to
be so qualified or to be in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.
2.6    Capitalization and Other Capital Stock Matters. The Company has an
authorized capitalization as set forth in the Time of Sale Document and the
Placement Memorandum, and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and conform to the description of the Company’s capital stock
contained in the Time of Sale Document and the Placement Memorandum; and all of
the issued shares of capital stock of each Subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
(except for directors' qualifying shares and except as otherwise set forth in
the Time of Sale Document and the Placement Memorandum) are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims. The Notes, Warrants, Note Shares and Warrant Shares and all other
outstanding shares of capital stock or other equity interests of the Company
conform in all material respects to the descriptions thereof set forth in the
Time of Sale Document and the Placement Memorandum. The Note Shares and Warrant
Shares have been duly authorized and reserved for issuance upon such conversion
or exercise, as applicable, by all necessary corporate action and such shares,
when issued upon such conversion in accordance with the terms of the Notes or
Warrants, as applicable, will be validly issued, fully paid and non-assessable;
no holder of the Note Shares or Warrant Shares will be subject to personal
liability by reason of being such a holder; and the issuance of the Note Shares
or Warrant Shares upon such conversion or exercise, as applicable, will not be
subject to the preemptive or other similar rights of any securityholder of the
Company. None of the outstanding shares of Common Stock was issued in violation
of any preemptive rights or other similar rights granted by the Company to any
securityholder of the Company. All of the outstanding shares of capital stock or
other equity interests of each of the Subsidiaries are owned, directly or
indirectly, by the Company, free and clear of all liens, security interests,
mortgages, pledges, charges, equities, claims or restrictions on transferability
or encumbrances of any kind (collectively, “Liens”), except such as are
described in the Placement Memorandum or such as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
those imposed by the Securities Act and the securities or “Blue Sky” laws of
certain U.S. state or non-U.S. jurisdictions. Except as disclosed in the Time of
Sale Document and the Placement Memorandum, there are no outstanding (A)
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase from the Company or any of the Subsidiaries, (B) agreements, contracts,
arrangements or other obligations of the Company or any of the Subsidiaries to
issue or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of or other ownership or equity interests in the Company or any of
the Subsidiaries.

Annex B-7.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.7    The Securities. The Securities have each been duly and validly authorized
by the Company and, when issued and delivered to and paid for by the Purchasers
in accordance with the terms of this Agreement, the Indenture and the Warrant
Agreement, will have been duly executed, authenticated, issued and delivered and
will constitute legal, valid and binding obligations of the Company, entitled to
the benefit of the Indenture, the Warrant Agreement, the Security Agreement and
the Escrow Agreement, as applicable, and enforceable against the Company in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, the Securities will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the
Placement Memorandum and will be in the form contemplated by the Indenture, the
Warrant Agreement and the Security Agreement.
2.8    The Security Agreement. when executed and delivered, will create in favor
of the Collateral Agent for the benefit of the holders of the Notes, valid and
enforceable first-priority security interests (subject to Permitted Liens) in
and liens on the rights of the Company in the property in which a security
interest is purported to be granted under the Security Agreement and upon or as
a result of, the filing of Uniform Commercial Code financing statements in the
appropriate form and with the appropriate governmental authorities (including
payment of all necessary fees and taxes) and upon the taking of the other
actions described in the Security Agreement, such security interests in the
rights of the Company in such property will constitute a perfected security
interest in all right, title and interest in the property in which a security
interest is purported to be granted to the extent such perfection can be
obtained upon the taking of such actions and will be subject only to Permitted
Liens.
2.9    No Conflicts, No Consents. The execution, delivery or performance of the
Documents and the consummation of any of the Transactions will not result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, (a) any indenture, mortgage, deed of trust, loan agreement, lease
or other agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound or to
which any of the property or assets of the Company or any of its Subsidiaries is
subject, (b) the Certificate of Incorporation, Bylaws or similar organizational
documents of the Company or any Subsidiaries (“Charter Documents”), or (c) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its Subsidiaries or any of
their properties, except in the case of (a) and (c) for such violations that
would not individually or in the aggregate have a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery or performance of the Documents or the consummation of the
Transactions, except for such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
or where the failure to obtain any such consent, approval, authorization, order,
registration or qualification

Annex B-8.
 
 
112027870 v8

--------------------------------------------------------------------------------



would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
2.10    Compliance with Existing Instruments. Neither the Company nor any of its
Subsidiaries is (a) in violation of its Charter Documents or (b) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except in the case of (b) for such defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.
2.11    No Material Applicable Laws or Proceedings. Other than as set forth in
the Time of Sale Document and the Placement Memorandum, (i) there are no legal
or governmental proceedings pending to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is the subject, and, to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others and (ii) no stop order suspending the qualification or
exemption from qualification of any of the Securities in any jurisdiction shall
have been issued and no proceeding for that purpose shall have been commenced
or, to the Company’s knowledge, be pending or contemplated as of the applicable
Closing Date which, with respect to clauses (i) and (ii) of this paragraph, if
determined adversely to the Company or any of its Subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.
2.12    Investment Company Act. The Company is not and, after giving effect to
the Offering and the use of proceeds of the Offering, will not be an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
2.13    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries, are independent public
accountants as required by the Securities Act.
2.14    Accounting System. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that complies
with the requirements of the Exchange Act applicable to the Company and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. Except as set forth in the Time of Sale Document and the
Placement Memorandum, the Company is not aware of any material weaknesses in its
internal control over financial reporting (it being understood that this
subsection shall not require the Company to comply with Section 404 of the
Sarbanes-Oxley Act of 2002 as of an earlier date than it would otherwise be
required to so comply under applicable law).

Annex B-9.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.15    Legal Power and Authority. The Company has all necessary power and
authority to execute, deliver and perform their respective obligations under the
Documents to which they are a party and to consummate the Transactions.
2.16    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its Subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are
effective. The Company and the Subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act. The statements relating to disclosure controls and
procedures made by the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company in the
certifications required by the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith are complete and correct.
2.17    Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights to use all material patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names and other intellectual
property (collectively, “Intellectual Property”). Other than as set forth in the
Time of Sale Document, to the Company’s knowledge, neither the Company nor any
of its Subsidiaries infringes or misappropriates (nor has the Company or any of
its Subsidiaries received any written notice of any infringement or
misappropriation of, or conflict with) any rights of others with respect to any
Intellectual Property. Neither the Company nor any of its Subsidiaries has
received any written notice challenging the validity, scope, enforceability, or
ownership of any Intellectual Property owned or purported to be owned by the
Company or any of its Subsidiaries, nor does the Company have any knowledge of
any facts that would form a reasonable basis for any such challenge, except to
the extent that such challenge, if successful, would not have a Material Adverse
Effect. The Company and its Subsidiaries have taken commercially reasonable
steps in accordance with normal industry practice to maintain the
confidentiality of its trade secrets and other confidential information, and to
secure from their employees, consultants, agents and contractors ownership of
all Intellectual Property (and rights therein) created by such persons in the
course of their employment or engagement by the Company or its Subsidiaries.
There are no outstanding options, licenses or agreements of any kind relating to
the Intellectual Property owned by the Company or any of its Subsidiaries that
are necessary to be described in the Time of Sale Document or the Placement
Memorandum to avoid a material misstatement or omission and are not described
therein. The Company and its Subsidiaries are not a party to or bound by any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity that are necessary to be described in the Time of Sale
Document or the Placement Memorandum to avoid a material misstatement or
omission and are not described therein. No government funding, facilities or
resources of a university, college, other educational institution or research
center or funding from third parties was used in the development of any
Intellectual Property that is owned or purported to be owned

Annex B-10.
 
 
112027870 v8

--------------------------------------------------------------------------------



by the Company or any of its Subsidiaries, and no governmental agency or body,
university, college, other educational institution or research center has any
claim or right in or to any Intellectual Property that is owned or purported to
be owned by the Company or any of its Subsidiaries. The Company and its
Subsidiaries have used all software and other materials distributed under a
“free,” “open source,” or similar licensing model (including but not limited to
the GNU General Public License, GNU Lesser General Public License and GNU Affero
General Public License) (“Open Source Materials”) in material compliance with
all license terms applicable to such Open Source Materials. Neither the Company
nor any of its Subsidiaries has used or distributed any Open Source Materials in
a manner that requires or has required (i) the Company or any of its
Subsidiaries to permit reverse-engineering of any products or services of the
Company or any of its Subsidiaries, or any software code or other technology
owned by the Company or any of its Subsidiaries; or (ii) any products or
services of the Company or any of its Subsidiaries, or any software code or
other technology owned by the Company or any of its Subsidiaries, to be (A)
disclosed or distributed in source code form, (B) licensed for the purpose of
making derivative works, or (C) redistributable at no charge.
2.18    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which it is engaged and neither the Company nor
any of its Subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect.
2.19    Compliance with Environmental Laws. The Company and each of its
Subsidiaries (i) are in compliance with all, and have not violated any, laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received written notice
of any actual or alleged violation of Environmental Laws, or of any potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of either (i) or (ii) where the failure to comply or the potential
liability or obligation would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Except as described in the Time
of Sale Document and Placement Memorandum, (A) there are no proceedings that are
pending against the Company or any of its subsidiaries under Environmental Laws
in which a governmental authority is also a party and (B) the Company and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, or liabilities under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a Material Adverse Effect.

Annex B-11.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.20    No Applicable Registration or Other Similar Rights. Except as described
in the Time of Sale Document and Placement Memorandum, there are no contracts,
agreements or understandings between the Company or any Subsidiary and any
person granting such person the right to require the Company or any Subsidiary
to file a registration statement under the Securities Act with respect to any
securities of the Company or any Subsidiary.
2.21    Tax Law Compliance. Except as described in the Time of Sale Document and
the Placement Memorandum, the Company and each of its Subsidiaries have filed
all material federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and have paid all material taxes due thereon. Except as described in the Time of
Sale Document and the Placement Memorandum, no material tax deficiency has been
determined adversely to the Company or any of its Subsidiaries.
2.22    Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries or affiliates, nor, to the Company’s knowledge, any director,
officer, or employee, agent or representative of the Company or of any of its
Subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and its Subsidiaries and affiliates have conducted their
businesses in material compliance with applicable anti-corruption laws,
including the Foreign Corrupt Practices Act of 1977, as amended.
2.23    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
2.24    Preparation of the Financial Statements. The financial statements
included or incorporated by reference in the Time of Sale Document and the
Placement Memorandum, together with the related schedules and notes (the
“Financial Statements”), present fairly the financial position of the Company
and its Subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries for the
periods specified; said financial statements have been prepared in conformity
with U.S. generally

Annex B-12.
 
 
112027870 v8

--------------------------------------------------------------------------------



accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved. The supporting schedules, if any, present fairly in
accordance with GAAP the information required to be stated therein. The
financial data set forth under the captions “Summary Consolidated Financial
Information” in the Time of Sale Document and the Placement Memorandum present
fairly the information shown therein and have been compiled on a basis
consistent with that of the financial statements included therein. Except as
included therein, no historical or pro forma financial statements or supporting
schedules are required to be included in the Time of Sale Document and the
Placement Memorandum under the Act or the rules and regulations promulgated
thereunder. No other financial statements or supporting schedules are required
to be included in the Time of Sale Document or the Placement Memorandum. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Document and the Placement
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.
2.25    OFAC. Neither the Company nor any of its Subsidiaries (collectively, the
“Entity”) or, to the knowledge of the Entity, any director, officer, employee,
agent, affiliate or representative of the Entity, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is (1) the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) , the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”); or
(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria). For the past 5 years, the Entity has not
knowingly engaged in, is not now knowingly engaged in, and will not knowingly
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions. The Company will not, directly or indirectly, use the proceeds of
the Offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person (1) to fund or facilitate
any activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or (2) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the Offering, whether as
purchaser, advisor, investor or otherwise).
2.26    Documents Incorporated by Reference. The documents incorporated or
deemed to be incorporated by reference in the Time of Sale Document or the
Placement Memorandum, at the time they were or hereafter are filed with the SEC,
complied and will comply, in all material respects with the requirements of the
Exchange Act and did not or will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. There are no contracts or other
documents required to be described in such incorporated documents or to be filed
as exhibits to such incorporated documents which have not been described or
filed as required.

Annex B-13.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.27    Reporting Compliance. The Company is subject to, and is in full
compliance in all material respects with, the reporting requirements of Section
13 and Section 15(d), as applicable, of the Exchange Act.
2.28    Rating Agencies. There are no debt securities or preferred stock of, or
guaranteed by, the Company that are rated by a “nationally recognized
statistical rating organization,” as such term is defined in Section 3(a)(62) of
the Exchange Act.
2.29    Agreements. This Agreement has been duly and validly authorized,
executed and delivered by the Company. Each of the Indenture, the Warrant
Agreement, the Escrow Agreement and the Security Agreement has been duly and
validly authorized by the Company and, at the Closing Date, will have been duly
executed and delivered by the Company and will constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed and
delivered, this Agreement, the Indenture, the Warrant Agreement and the Security
Agreement will conform in all material respects to the descriptions thereof in
the Time of Sale Document and the Placement Memorandum.
2.30    Use of Proceeds; Solvency; Going Concern. All indebtedness represented
by the Securities is being incurred for proper purposes and in good faith. On
the applicable Closing Date, after giving pro forma effect to the Offering and
the use of proceeds therefrom described under the caption “Use of Proceeds” in
the Time of Sale Document and the Placement Memorandum, the Company (i) will be
Solvent (as hereinafter defined), (ii) will have sufficient capital for carrying
on its business and (iii) will be able to pay its debts as they mature. As used
in this paragraph, the term “Solvent” means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Company is not less than the total amount required
to pay the liabilities of the Company on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company is able to pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement, the Time of Sale Document and the
Placement Memorandum, the Company is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) the Company is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged; and (v) the Company is not otherwise
insolvent under the standards set forth in any U.S. or non-U.S. federal, state
or local statute, law (including, without limitation, common law) or ordinance,
or any judgment, decree, rule, regulation, order or injunction.

Annex B-14.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.31    No Price Stabilization or Manipulation. Neither the Company nor any of
its affiliates has and, to the Company’s knowledge, after due inquiry, no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company, whether to facilitate the sale or resale of any of the
Securities or otherwise, (ii) sold, bid for, purchased, or paid anyone any
compensation for soliciting purchases of, any of the Securities, or (iii) except
as disclosed in the Time of Sale Document and the Placement Memorandum, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.
2.32    No Registration Required Under the Securities Act or Qualification Under
the TIA. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the Trust Indenture
Act of 1939, as amended (the “TIA”), is required for the offer or sale of the
Securities to the Purchasers as contemplated hereby, assuming the accuracy of
the Purchaser’s representations and warranties in Section 3 herein and
compliance with the sale of the Securities in the manner contemplated by the
Purchase Agreement, the Time of Sale Document and the Placement Memorandum.
2.33    Rule 144A; No Integration or General Solicitation. The Notes will be,
upon issuance, eligible for resale pursuant to Rule 144A under the Securities
Act and no other securities of the Company are of the same class (within the
meaning of Rule 144A under the Securities Act) as the Notes and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system. No securities of the
Company have been offered, issued or sold by the Company or any of its
affiliates within the six-month period immediately prior to the date hereof that
would be integrated with the offering of the Securities contemplated by this
Agreement; and the Company does not currently have any intention of making an
offer or sale of such securities of the Company. As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act. None of the Company, any of its affiliates or other person
acting on behalf of the Company has engaged or will engage, in connection with
the offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act (each, a
“General Solicitation”).
2.34    Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).
2.35    No Brokers. Neither the Company nor any of its affiliates has engaged
any broker, finder, commission agent or other person (other than Jefferies) in
connection with the Offering or any of the Transactions, and neither the Company
nor any of its affiliates is under any obligation to pay any broker’s fee or
commission in connection with such Transactions (other than commissions or fees
to Jefferies).

Annex B-15.
 
 
112027870 v8

--------------------------------------------------------------------------------



2.36    No Restrictions on Payments of Dividends. Except as otherwise disclosed
in the Time of Sale Document and the Placement Memorandum, there is no
encumbrance or restriction on the ability of any Subsidiary of the Company (x)
to pay dividends or make other distributions on such Subsidiary’s capital stock
or to pay any indebtedness to the Company or any other Subsidiary of the
Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other Subsidiary or (z) to transfer any of
its property or assets to the Company or any other Subsidiary of the Company.
2.37    Sarbanes-Oxley. There is and has been no failure on the part of the
Company and the Subsidiaries or any of the officers and directors of the Company
or any of the Subsidiaries, in their capacities as such, to comply with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.
2.38    Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the Time of Sale Document and the Placement Memorandum which
have not been described as required. Except as otherwise disclosed in the Time
of Sale Document and the Placement Memorandum, there are no outstanding loans,
advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any affiliate of the
Company to or for the benefit of any of the officers or directors of the Company
or any affiliate of the Company or any of their respective family members.
2.39    Listing. The shares of Common Stock are registered pursuant to Section
12(b) of the Exchange Act and are listed on the New York Stock Exchange (the
“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the shares of Common Stock under the
Exchange Act or delisting the shares of Common Stock from the NYSE. Except as
described in the Company’s periodic filings under the Exchange Act incorporated
by reference in the Time of Sale Document or Placement Memorandum, the Company
has not received any notification that the SEC or the NYSE is contemplating
terminating such registration or listing.
2.40    Lock-Ups. Each of the Company’s directors, executive officers and
stockholders listed in Annex E has executed and delivered to Jefferies a lock-up
agreement in the form of Annex D hereto (a “Lock-up Agreement”). All directors,
executive officers and stockholders who are required pursuant to this Agreement
to execute and deliver a Lock-up Agreement are collectively hereinafter referred
to as the “Locked-up Persons.”
2.41    Certificates. Each certificate signed by any officer of the Company or
any of the Subsidiaries, delivered to the Purchaser shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Purchaser with respect to the matters
covered thereby.
2.42    Subsidiaries. The Company has no Material Domestic Subsidiaries (as
defined in the Indenture).

Annex B-16.
 
 
112027870 v8

--------------------------------------------------------------------------------



3.    Representations, Warranties and Covenants of the Purchaser. Each Purchaser
(and, where specified below, the Undersigned) hereby represents and warrants to,
and covenants with, the Company that:
3.1    Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, and the Purchaser
has undertaken an independent analysis of the merits and the risks of an
investment in the Securities and has reviewed carefully the documents available
on the Commission’s EDGAR system, based on the Purchaser’s own financial
circumstances; (ii) the Purchaser understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser understands that the market
price of the Common Stock into which the Notes are convertible and the Warrants
are exercisable has been volatile and that no representation is being made as to
the future value of the Common Stock; (iii) the Purchaser has had the
opportunity to request, receive, review and consider all information it deems
relevant in making an informed decision to purchase the Securities and to ask
questions of, and receive answers from, the Company concerning such information;
and (iv) the Purchaser has, in connection with its decision to purchase the
Notes and Warrants set forth on the signature page to the Agreement, relied
solely upon the documents available on the Commission’s EDGAR system and the
representations and warranties of the Company contained herein, and the
Purchaser has not relied on Jefferies in negotiating the terms of its investment
in the Securities and, in making a decision to purchase the Securities, the
Purchaser has not received or relied on any communication, investment advice or
recommendation from Jefferies.
3.2    Purchaser Status. Each of the Purchasers acknowledges that (i) it is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3), (4), (5), (6), (7)
or (8) of Regulation D under the Securities Act and/or it meets the definition
of “qualified institutional buyers” as defined in Rule 144A(a)(1) under the
Securities Act and (ii) is not an entity formed for the sole purpose of
acquiring the Securities.
3.3    Intent. The Purchaser is acquiring the Notes and Warrants set forth on
the signature page to the Agreement in the ordinary course of its business and
for its own account, or, if the Undersigned is executing this Agreement on
behalf of Accounts, for the Account(s) of other qualified institutional buyers
or accredited investors as set forth on Schedule I, and with no present
intention of distributing any of such Notes, Warrants, Note Shares or Warrant
Shares or any arrangement or understanding with any other Persons regarding the
distribution of such Notes, Warrants, Note Shares or Warrant Shares.
3.4    Source of Funds. Each Purchaser of the Notes will be deemed to have
represented and agreed as follows: (i) either: (A) the Purchaser is not a Plan
(which term includes (i) “employee benefit plans” (as defined in Section 3(3) of
ERISA, (ii) plans, individual retirement accounts and other arrangements that
are subject to Section 4975 of the Code, or to provisions under applicable
Federal, state, local, non-U.S. or similar laws and (iii) entities the
underlying assets of which are considered to include “plan assets” of such
plans, accounts and

Annex B-17.
 
 
112027870 v8

--------------------------------------------------------------------------------



arrangements) and it is not purchasing the Notes on behalf of, or with the “plan
assets” of, any Plan; or (B) the Purchaser’s purchase, holding and subsequent
disposition of the Notes either (i) are not a prohibited transaction under ERISA
or the Code and are otherwise permissible under all applicable similar laws or
(ii) are entitled to exemptive relief from the prohibited transaction provisions
of ERISA and the Code in accordance with one or more available statutory class
or individual prohibited transaction exemptions and are otherwise permissible
under all applicable similar laws.
3.5    Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.
3.6    Transfer Restrictions. The Purchaser understands that the Securities have
not and will not be registered under the Securities Act, and that any transfer
of the Securities will be restricted, and agrees that it will not transfer or
dispose of the Securities except in compliance with the Securities Act and any
other applicable federal or state securities laws.
3.7    Confidentiality. For the benefit of the Company, the Purchaser agrees to
keep confidential all information concerning this private placement. The
Purchaser is prohibited from reproducing or distributing this Agreement or any
other offering materials or other information provided by the Company in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents, except to
its financial, investment or legal advisors in connection with its proposed
investment in the Securities or as required by applicable law or regulation.
Further, the Purchaser understands that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential. The Purchaser understands that the federal
securities laws impose restrictions on trading based on information regarding
this offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
the Press Release (as defined below), which shall include any material,
non-public information provided to the Purchaser prior to the date hereof. The
foregoing agreements shall not apply to any information that is or becomes
publicly available through no fault of the Purchaser, or that the Purchaser is
legally required to disclose; provided, however, that if the Purchaser is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal procedure, it shall use its
reasonable best efforts to provide the Company with prompt notice of any such
request or order in time sufficient to enable the Company to seek an appropriate
protective order.

Annex B-18.
 
 
112027870 v8

--------------------------------------------------------------------------------



3.8    Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities.
3.9    Legend. The Purchaser understands that the Notes, Warrants, Note Shares
and Warrant Shares will bear a restrictive legend as set forth in the Indenture
and Warrant Agreement, as applicable. In addition, the Notes, Warrants, Note
Shares and Warrant Shares purchased by Affiliated Purchasers will bear an
appropriate legend referring to the fact that the Affiliated Purchaser will not
resell or otherwise transfer any of the Notes, Warrants, Note Shares or Warrant
Shares prior to the date that is the later of (a) one year after the last
original issue date of the Notes or such shorter period of time as permitted by
Rule 144 under the Securities Act or any successor provision thereunder, and (b)
such later date, if any, as may be required by applicable law, except (i) to the
Company or one of the Subsidiaries of the Company or (ii) pursuant to a
registration statement that has been declared effective under the Securities
Act.
3.10    Residency. The Undersigned or Purchaser’s principal executive offices
are in the jurisdiction set forth immediately below the Purchaser’s name on the
signature page hereto or in Schedule I, respectively.
3.11    Power and Authorization. The Purchaser is duly organized, validly
existing and in good standing, and has the full right, power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. If the Undersigned is executing this Agreement on behalf of
Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Schedule I hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of Notes to be purchased by such
Account, and (iii) the number of Warrants purchased by such Account.
3.12    Organization; Validity; Enforcements. (i) The making and performance of
this Agreement by the Undersigned and the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Undersigned or Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Undersigned or Purchaser is a party or, any statute or
any authorization, judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental agency or body
applicable to the Undersigned or Purchaser, (ii) no consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required on the part of the
Undersigned or Purchaser for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, (iii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of the

Annex B-19.
 
 
112027870 v8

--------------------------------------------------------------------------------



Undersigned and Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws or judicial decisions of
general application relating to or affecting the enforcement of creditors’
rights generally and the application of equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws or the public policy underlying
such laws and (iv) there is not in effect any order enjoining or restraining the
Undersigned or Purchaser from entering into or engaging in any of the
transactions contemplated by this Agreement.
4.    Covenants. The Company shall:
(j)    file a Form D with the Commission with respect to the Securities as
required under Regulation D promulgated under the Securities Act and to provide
a copy thereof to the Undersigned promptly after filing;
(k)    issue a press release describing the transactions contemplated by this
Agreement (the “Press Release”) on or before 9:00 a.m., New York City time, on
the first business day following the date hereof;
(l)    not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, employees and agents not to, provide any
Purchaser with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the Press Release without the
express written consent of such Purchaser;
(m)    in order to enable the Purchasers to sell the Note Shares and Warrant
Shares under Rule 144 under the Securities Act, for a period of one year from
Closing, use its reasonable best efforts to comply with the requirements of Rule
144, including without limitation, use its reasonable best efforts to comply
with the requirements of Rule 144(c) with respect to public information about
the Company and to timely file all reports required to be filed by the Company
under the Exchange Act;
(n)    During the period commencing on and including the date hereof and
continuing through and including the 90th day following the date of the
Placement Memorandum (such period, extended as described below, being referred
to herein as the “Lock-up Period”), the Company will not, without the prior
written consent of Jefferies (which consent may be withheld in its sole
discretion), directly or indirectly: (i) sell, offer to sell, contract to sell
or lend any Common Stock or Related Securities (as defined below); (ii) effect
any short sale, or establish or increase any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) or liquidate or decrease any
“call equivalent position” (as defined in Rule 16a-1(b) under the Exchange Act)
of any Common Stock or Related Securities; (iii) pledge, hypothecate or grant
any security interest in any Common Stock or Related Securities; (iv) in any
other way transfer or dispose of any Common Stock or Related Securities; (v)
enter into any swap, hedge or similar arrangement or agreement that transfers,
in whole or in part, the economic risk of ownership of any Common Stock or
Related Securities, regardless of whether any such transaction is to be settled
in securities, in cash or otherwise; (vi) announce the offering of any Common
Stock or Related Securities; (vii) file any registration statement under the
Securities

Annex B-20.
 
 
112027870 v8

--------------------------------------------------------------------------------



Act in respect of any Common Stock or Related Securities (other than (a) as
contemplated by this Agreement or (b) shares of Common Stock registered pursuant
to a registration statement on Form S-8, to be reserved for issuance pursuant to
the Company’s 2013 Equity Incentive Plan); or (viii) publicly announce the
intention to do any of the foregoing; provided, however, that the Company may
affect the transactions contemplated hereby; and provided further, that the
foregoing restrictions shall not apply to (a) the issuance by the Company of
shares of Common Stock upon the exercise of an option or the conversion or
exchange of a security outstanding on the date hereof, provided that such option
or security is disclosed in or contemplated by the Time of Sale Document and the
Placement Memorandum, (b) the issuance by the Company of Common Stock or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, in each case pursuant to the Company’s stock
plans disclosed in or contemplated by the Time of Sale Document and the
Placement Memorandum, (c) the entry into an agreement providing for the issuance
by the Company of shares of Common Stock or any security convertible into or
exercisable for shares of Common Stock in connection with the acquisition by the
Company or any of its subsidiaries of the securities, business, property or
other assets of another person or entity or pursuant to an employee benefit plan
assumed by the Company in connection with such acquisition, and the issuance of
any such securities pursuant to any such agreement or (d) the entry into any
agreement providing for the issuance of shares of Common Stock or any security
convertible into or exercisable for shares of Common Stock in connection with
joint ventures, commercial relationships or other strategic transactions, and
the issuance of any such securities pursuant to any such agreement; provided
that in the case of clauses (c) and (d), the aggregate number of shares of
Common Stock that the Company may sell or issue or agree to sell or issue
pursuant to clauses (c) and (d) shall not exceed 10% of the total number of
shares of the Common Stock issued and outstanding immediately following the
completion of the Transactions. For purposes of the foregoing, “Related
Securities” shall mean any options or warrants or other rights to acquire Common
Stock or any securities exchangeable or exercisable for or convertible into
Common Stock, or to acquire other securities or rights ultimately exchangeable
or exercisable for, or convertible into, Common Stock.
(o)    on or prior to the date hereof, have furnished to the Undersigned an
agreement in the form of Annex D hereto from each director and executive officer
of the Company that is subject to the reporting requirements under Section 16 of
the Securities Act, and such agreement shall be in full force and effect on the
Closing Date;
(p)    maintain, at its expense, a registrar and transfer agent for the shares
of Common Stock (including the Note Shares and Warrant Shares);
(q)    complete on or prior to the Closing Date all filings and other similar
actions required in connection with the perfection of security interests as and
to the extent contemplated by the Security Agreement, except for such actions
that are contemplated to occur following the Closing Date;
(r)    reserve and keep available for the conversion of the Notes and the
exercise of the Warrants such number of authorized but unissued shares of Common
Stock as are sufficient to permit the exercise in full of the Warrants; provided
that, approval from the

Annex B-21.
 
 
112027870 v8

--------------------------------------------------------------------------------



Company’s stockholders in accordance with Section 312.03 of The New York Stock
Exchange’s Listed Company Manual (or any applicable successor provision) has
been obtained;
(s)    cause the Common Stock to remain listed on the NYSE or other applicable
U.S. national securities exchange upon which shares of Common Stock are then
listed; and
(t)    not allow any Notes, Warrants, Note Shares or Warrant Shares that are
repurchased or owned by any of its affiliates to be resold by such affiliate
unless registered under the Securities Act or resold pursuant to an exemption
from the registration requirements of the Securities Act in a transaction that
results in such Notes, Warrants, Note Shares or Warrant Shares, as the case may
be, no longer being a “restricted security” (as defined in Rule 144 promulgated
under the Securities Act).
5.    Broker’s Fee. Each of the Purchaser and the Undersigned acknowledges that
the Company intends to pay to Jefferies a fee in respect of the sale of the
Securities to the Purchaser. The Purchaser, the Undersigned and the Company
agree that neither the Purchaser nor the Undersigned shall be responsible for
such fee and that the Company will indemnify and hold harmless the Purchaser and
the Undersigned against any losses, claims, damages, liabilities or expenses,
joint or several, to which such Purchaser or Undersigned may become subject with
respect to such fee. Each of the parties hereto represents that, on the basis of
any actions and agreements by it, there are no other brokers or finders entitled
to compensation in connection with the sale of the Securities to the Purchaser.
6.    Independent Nature of Purchasers’ Obligations and Rights.
6.1    The obligations of the Purchaser under this Agreement are several and not
joint with the obligations of any Other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any Other
Purchaser under the Agreements. The decision of each Purchaser to purchase the
Securities pursuant to the Agreements has been made by such Purchaser
independently of any other Purchaser. Nothing contained in the Agreements, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Agreements. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
6.2    Notwithstanding anything to the contrary in Section 6.1 above, if any
Purchaser shall default, or notify the Closing Agent of its intent to default,
in its obligation to purchase the Securities which it has agreed to purchase
under this Agreement or any Other Agreement, then in addition to the Closing
Agent’s ability to fund such purchase pursuant to

Annex B-22.
 
 
112027870 v8

--------------------------------------------------------------------------------



Section 1.3(b), the Closing Agent may arrange for itself, another party or other
parties to purchase such Securities on the terms contained herein. In the event
that the Closing Agent notifies the Company that it has so arranged for the
purchase of such Securities, the Closing Agent and the Company shall effect
whatever changes may thereby be necessary in any applicable documents or
arrangements before the Closing Date, including any permitted extension of the
Closing Date. The term “Purchaser” as used in this Agreement shall include any
person substituted under this paragraph with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.
Notwithstanding the foregoing, nothing herein shall relieve a defaulting
Purchaser from liability for its default.
7.    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:
if to the Company, to:
Cyan, Inc.
1383 N. McDowell Blvd., Suite 300
Petaluma, CA 94954
Attention: Ken Siegel, Vice President & General Counsel
E-mail: ken.siegel@cyaninc.com


with a copy to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: John Fore, Esq
E-mail: jfore@wsgr.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
if to the Purchaser or the Undersigned, at its address as set forth on this
signature page to this Agreement, or at such other address or addresses as may
have been furnished to the Company in writing.
8.    Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Undersigned. Any
amendment or waiver effected in accordance with this Section 8 shall be binding
upon each holder of any securities purchased under this Agreement at the time
outstanding, each future holder of all such securities, and the Company.
9.    Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by

Annex B-23.
 
 
112027870 v8

--------------------------------------------------------------------------------



Jefferies, all covenants and agreements made by the Company, the Undersigned and
the Purchaser herein and in the Securities delivered pursuant hereto shall
survive the execution of this Agreement, the delivery to the Purchaser of the
Securities being purchased and the payment therefor. All representations and
warranties made by the Company, the Undersigned and the Purchaser herein and in
the Securities delivered pursuant hereto shall survive for a period of two years
following the later of the date of execution of this Agreement or the date of
delivery to the Purchaser of the Securities being purchased upon payment
therefor.
10.    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
11.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
12.    Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereby irrevocably
waives any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection with or arising out of
this Agreement or any transaction contemplated hereby. If either party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.
13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Delivery of an executed counterpart of this Agreement by facsimile
transmission or electronic mail in PDF form shall be as effective as delivery of
a manually executed counterpart hereof.
14.    Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, none of the Company, the Undersigned or the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such

Annex B-24.
 
 
112027870 v8

--------------------------------------------------------------------------------



matters. Each of the Company, the Undersigned and the Purchaser expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
15.    Fees and Expenses. Except as set forth herein, each of the Company, the
Undersigned and the Purchaser shall pay its respective fees and expenses related
to the transactions contemplated by this Agreement.
16.    Parties. This Agreement is made solely for the benefit of and is binding
upon the Purchaser and the Company and to the extent provided in Section 18, any
Person controlling the Company or the Purchaser, the officers and directors of
the Company, and their respective executors, administrators, successors and
assigns, and no other Person shall acquire or have any right under or by virtue
of this Agreement except that Jefferies is an intended third-party beneficiary
of this Agreement as set forth in Section 18. The term “successor and assigns”
shall not include any subsequent purchaser, as such purchaser, of the Notes,
Warrants, Note Shares or Warrant Shares sold to the Purchaser pursuant to this
Agreement.
17.    Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.
18.    Reliance by and Exculpation of Jefferies as Closing Agent and Placement
Agent. Each Purchaser and Undersigned acknowledges that (i) Jefferies has not
made, and will not make any representations and warranties with respect to the
Company or the offer and sale of the Securities, and the Purchaser and
Undersigned will not rely on any statements made by Jefferies, orally or in
writing, to the contrary; (ii) it will be responsible for conducting its own due
diligence investigation with respect to the Company and the offer and sale of
the Securities, (iii) it will be purchasing Securities based on the results of
its own due diligence investigation of the Company, (iv) it has negotiated the
offer and sale of the Securities directly with the Company, and Jefferies will
not be responsible for the ultimate success of any such investment and (v) the
decision to invest in the Company will involve a significant degree of risk,
including a risk of total loss of such investment. Each Purchaser and
Undersigned further represents and warrants to Jefferies that it, including any
fund or funds that it manages or advises that participates in the offer and sale
of the Securities, is permitted under its constitutive documents (including,
without limitation, all limited partnership agreements, charters, bylaws,
limited liability company agreements, all applicable side letters with
investors, and similar documents) to make investments of the type contemplated
by this Agreement. In light of the foregoing, to the fullest extent permitted by
law, the Purchaser, the Undersigned and the Company release Jefferies and its
employees, officers and affiliates from any liability with respect to the
Purchaser’s participation in the offer and sale of the Securities including, but
not limited to, any improper payment made in accordance with the information
provided by the Company. This Section 18 shall survive any termination of this
Agreement. Jefferies has introduced the Purchaser and the

Annex B-25.
 
 
112027870 v8

--------------------------------------------------------------------------------



Undersigned to the Company in reliance on the Purchaser’s and the Undersigned’s
understanding and agreement to this Section 18.
The parties agree and acknowledge that Jefferies may rely on the
representations, warranties, agreements and covenants of the Company contained
in this Agreement and may rely on the representations and warranties of the
respective Purchasers and Undersigned contained in this Agreement as if such
representations, warranties, agreements, and covenants, as applicable, were made
directly to Jefferies. The parties further agree that Jefferies may rely on the
legal opinion to be delivered pursuant to Section 1.5(b) hereof.
Each of the Company, the Purchaser and the Undersigned agrees for the express
benefit of Jefferies, as Closing Agent and placement agent, that: (1) none of
Jefferies, any of its affiliates or any of its representatives (A) shall be
liable for any improper payment made in accordance with the information provided
by the Company; (B) make any representation or warranty, or has any
responsibilities as to the validity, accuracy, value or genuineness of any
information, certificates or documentation delivered by or on behalf of the
Company pursuant to this Agreement; or (C) shall be liable (x) for any action
taken, suffered or omitted by any of them in good faith and reasonably believed
to be authorized or within the discretion or rights or powers conferred upon it
by this Agreement or (y) for anything which any of them may do or refrain from
doing in connection with this Agreement, except for such party’s own gross
negligence, willful misconduct or bad faith; and (2) Jefferies, its affiliates
and its representatives shall be entitled to (A) rely on, and shall be protected
in acting upon, any certificate, instrument, opinion, notice, letter or any
other document or security delivered to any of them by or on behalf of the
Company, and (B) be indemnified by the Company for acting as placement agent and
Closing Agent, respectively, hereunder.
[Remainder of Page Left Intentionally Blank]
ANNEX C
Form of Opinion of Wilson Sonsini Goodrich & Rosati


ANNEX D
Form of Lock-Up Agreement

Annex B-26.
 
 
112027870 v8